United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, PUGET
)
SOUND NAVAL SHIPYARD &
)
INTERMEDIATE MAINTENANCE FACILITY, )
Bremerton, WA Employer
)
__________________________________________ )
B.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0625
Issued: October 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2019 appellant filed a timely appeal from a January 14, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish binaural sensorineural
hearing loss causally related to the accepted factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 11, 2018 appellant, then a 66-year-old retired supervisory environmental engineer,
filed an occupational disease claim (Form CA-2) alleging that noise exposure caused binaural
hearing loss due to factors of his federal employment. He noted that he first became aware of his
condition and realized its relation to his federal employment on August 1, 2011. Appellant retired
from the employing establishment on January 2, 2012.
In an attached checklist for filing federal occupational hearing loss claim, appellant noted
that he did not have a prior history of ear or hearing problems, and that as a hobby he enjoys
carpentry, but wears ear protection while engaging in that activity. In separate attached form titled
“employment history,” he related that the source of the noise at his federal employment included
“waterfront shipboard chippers, grinders, cranes, needle guns, sand blasters, etc.” and that he was
exposed to the noise for eight hours each day plus overtime. Appellant noted that hearing
protection was provided and used.
OWCP also received audiogram results from June 4, 1980 through August 16, 2002, which
were administered as part of the employing establishment’s hearing conservation program. It also
received the results of an April 16, 2018 audiogram.
After further development of the record, OWCP prepared a statement of accepted facts and
referred appellant, along with the relevant medical evidence, to Dr. Edward Treyve, a Boardcertified otolaryngologist, for a second opinion examination.
In a December 6, 2018 report, Dr. Treyve recounted that appellant experienced bilateral
progressive hearing loss over the past three years. He noted appellant’s hearing capacities
gradually diminished, and have disproportionally diminished on his left side. Appellant had
related that it was challenging for him to communicate with background noise and that he
experienced tinnitus which is high-pitched and rare. His medical history included multiple ear
infections when he was a child, and family history of old-age hearing loss. Dr. Treyve reviewed
appellant’s past audiograms and noted that while in 1980 his hearing was normal in both ears, in
2000 a drop was noted in the left ear and in 2002 mild high-frequency hearing loss was noted in
the left ear. He noted that appellant’s audiometry from April 16, 2018 indicated moderately severe
bilateral high-frequency hearing loss.
Appellant indicated that he engages in recreational activities with significant noise
exposure including the use of power tools such as a weed eater, leaf blower, and lawn mower for
yard work. He additionally engages in the infrequent use of shop tools and the very infrequent use
of chainsaws. The report noted that appellant wears ear protection for all of these activities. His
occupational history included building homes using power tools as a carpenter while using ear
protection from 1976 to 1980. Appellant recounted that from 1980 to 1997 he worked on a ship
directing nuclear component testing and was surrounded by continuous noise that included
chipping, cranes, descalers, and needle guns. He stated that he “mostly wore ear protection, but
once in a while did not because he needed to communicate.” From 1998 until 2012 appellant was
an environmental engineer and spent half of his time working on the waterfront surrounded by the
constant noise of motors, pneumatic tools, and cranes.

2

Dr. Treyve’s physical examination of appellant’s ears indicated normal pinna bilaterally
with normal ear canals and tympanic membranes. The report documented an audiometry
performed by an audiologist and signed by Dr. Treyve which revelaed “a bilateral mild to
moderate[-]high-frequency sensorineural loss symmetric with excellent discrimination of 100
[present] bilaterally.” Additionally, appellant’s reflexes on his right were absent and on his
reflexes on his left were diminished.
Dr. Treyve diagnosed late onset asymmetric bilateral sensorineural hearing loss. He
reasoned that because appellant only experienced hearing loss during the second part of his federal
employment when he worked with less noise than in the first part of his federal employment, the
identified federal employment factors did not cause appellant’s hearing loss. Dr. Treyve stated
that it was more likely than not that appellant’s hearing loss was due to presbycusis (age related).
In response to questions by OWCP, Dr. Treyve noted that, while the workplace noise in
appellant’s federal employment may have had the capacity to cause hearing loss, he did not believe
that it caused appellant’s hearing loss. He also noted that the hearing loss appellant sustained since
the beginning of his exposure to his federal employment’s workplace noise was not in excess of
typical predicted age-related hearing loss, and that no other exposures or diseases contributed to
appellant’s hearing loss.
By decision dated January 14, 2019, OWCP denied appellant’s claim, finding that the
medical evidence of record did not establish that his diagnosed late onset asymmetric binaural
sensorineural hearing loss was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
2

Id.

3

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. 8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant ’s
specific employment factor(s). 9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral
sensorineural hearing loss causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted medical records containing an audiometry
report from April 16, 2018 and a series of workplace audiograms from 1980 through 2002. The
April 16, 2018 audiometry report was signed by an audiologist and the series audiograms that
indicated he experienced a statistical threshold shift and was routinely exposed to noise were not
signed by a physician. These documents are of no probative value because audiologists are not
considered to be qualified physicians within the meaning provided by FECA. 10
The two audiograms furnished by appellant that are signed by physicians are of no
probative value to the issue of causal relationship because they offer no opinion on whether his
hearing loss was causally related to the routine noise exposure at his federal employment. 11
OWCP properly referred appellant to Dr. Treyve for a second opinion. Dr. Treyve
conducted a physical examination of appellant and reviewed appellant’s medical and factual
history including past audiograms, occupational history, and recreational history. He diagnosed
late onset asymmetric bilateral sensorineural hearing loss and stated that, because appellant only
experienced hearing loss during the second part of his federal employment when he worked with
less noise than in the first part of his federal employment, Dr. Treyve did not believe that
appellant’s accepted federal employment factors caused his hearing loss. Rather, Dr. Treyve
opined that it was more likely than not that appellant’s hearing loss was age related.

6

M.S., Docket No. 18-1554 (issued February 8, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, supra note 6.

9

Id.

10

See H.M., Docket No. 19-0188 (issued April 26, 2019).

11

M.S., Docket No. 19-0189 (issued May 14, 2019).

4

The Board finds that Dr. Treyve’s opinion is based on a proper factual and medical history,
as he reviewed current and previous audiometric and audiogram test results and related his findings
on examination and testing in support of his opinion that appellant’s hearing loss was not due to
the noise in his federal employment. 12 Dr. Treyve’s December 6, 2018 report therefore represents
the weight of the medical evidence and establishes appellant’s hearing loss was not due to exposure
to noise in his federal workplace. 13
As appellant has not submitted rationalized medical evidence establishing hearing loss
related to his accepted federal employment factors, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established binaural sensorineural hearing loss
causally related to the accepted factors of his federal employment.

12

See T.C., Docket No. 17-0872 (issued October 5, 2017).

13

See id.

5

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 2, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

